Vacated and Remanded and Memorandum Opinion filed October 25, 2007







Vacated and
Remanded and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00335-CV
____________
 
IRA and GEORGE ANN HELD, Appellants
 
V.
 
ALLSEL CORPORATION, HILLCREST FOSTER INVESTMENTS,
L.P., and the ESTATE OF LUTHER ALLEN, DECEASE, Appellees
 

 
On Appeal from the
212th District Court
Galveston County,
Texas
Trial Court Cause
No. 05-CV-0163
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 21, 2007.  On October 15, 2007, the
parties filed a joint motion to set aside the trial court=s judgment and to remand the cause to
the trial court for entry of a take nothing judgment.  See Tex. R. App. P. 42.1.  The motion is
granted.




Accordingly,
without regard to the merits, we vacate the trial court=s judgment and remand the cause to
the trial court for rendition of a take nothing judgment, in accordance with
the parties= settlement agreement.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
25, 2007
Panel consists of Justices Yates, Fowler, and Guzman.